     Case 3:20-cv-01312-DMS-WVG Document 17 Filed 02/23/21 PageID.146 Page 1 of 4



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11    MICHELLE MITCHELL,                                   Case No.: 20-CV-1312-DMS(WVG)
12                                        Plaintiff,
                                                           ORDER CONVERTING
13    v.                                                   MANDATORY SETTLEMENT
                                                           CONFERENCE TO VIDEO
14    AUTO CLUB LIFE INSURANCE
                                                           CONFERENCE AND ISSUING
      COPMANY,
15                                                         UPDATED PROCEDURES
                                        Defendant.
16
17          On October 20, 2020, the Court scheduled the Mandatory Settlement Conference
18    (“MSC”) in this matter for April 12, 2021, at 9:00 a.m. (Doc. No. 16.) The Order required
19    the personal attendance of all parties, party representatives, including claims adjusters for
20    insured defendants, and the primary attorney(s) responsible for the litigation. In light of the
21    ongoing pandemic, the Court CONVERTS the in-person MSC to a video conference. To
22    facilitate this modification, IT IS HEREBY ORDERED:
23          1.     The Court will use its official Zoom video conferencing account to hold the
24    MSC. The Zoom software is available for download on the Zoom website
25    (https://zoom.us/meetings) or on mobile devices through the installation of a free app.1
26
27
      1
            If possible, participants are encouraged to use laptops or desktop computers for the
28    video conference, as mobile devices often offer inferior performance.
                                                       1
                                                                                 20-CV-1312-DMS(WVG)
     Case 3:20-cv-01312-DMS-WVG Document 17 Filed 02/23/21 PageID.147 Page 2 of 4



1     Joining a Zoom conference does not require creating a Zoom account, but it does require
2     downloading the .exe file (if using a computer) or the app (if using a mobile device).
3     Participants are encouraged to create an account, install Zoom and familiarize themselves
4     with Zoom in advance of the MSC.2 There is a cost-free option for creating a Zoom
5     account.
6           2.     Prior to the start of the MSC, the Court will e-mail each participant an
7     invitation to join the Zoom video conference. Again, if possible, participants are
8     encouraged to use laptops or desktop computers with a camera for the video conference,
9     as mobile devices often offer inferior performance. Participants shall join the video
10    conference by following the ZoomGov Meeting hyperlink in the invitation. Participants
11    who do not have Zoom already installed on their device when they click on the
12    ZoomGov Meeting hyperlink will be prompted to download and install Zoom before
13    proceeding. Zoom may then prompt participants to enter the password included in the
14    invitation. All participants will be placed in a waiting room until the MSC begins.
15          3.     Each participant should plan to join the Zoom video conference at least five
16    minutes before the start of the MSC to ensure that the MSC begins promptly at 9:00 a.m.
17    The Zoom e-mail invitation may indicate an earlier start time, but the MSC will begin
18    at the Court-scheduled time.
19          4.     Zoom’s functionalities will allow the Court to conduct the MSC as it
20    ordinarily would conduct an in-person MSC. That is, the Court will begin the MSC with
21    all participants joined together in a main session. After an initial discussion in the main
22    session, the Court will divide participants into separate, confidential sessions, which Zoom
23    calls “Breakout Rooms.”3 In a Breakout Room, the Court will be able to communicate with
24
25
26    2
             For help getting started with Zoom, visit: https://support.zoom.us/hc/en-
27    us/categories/200101697-Getting-Started
      3
             For more information on what to expect when participating in a Zoom Breakout
28    Room, visit: https://support.zoom.us/hc/en-us/articles/115005769646. In short, the Court
                                                   2
                                                                              20-CV-1312-DMS(WVG)
     Case 3:20-cv-01312-DMS-WVG Document 17 Filed 02/23/21 PageID.148 Page 3 of 4



1     participants from a single party in confidence. Breakout Rooms will also allow parties and
2     counsel to communicate confidentially without the Court.
3           5.     No later than April 2, 2021, counsel for each party shall send an e-mail to
4     the Court at efile_Gallo@casd.uscourts.gov containing the following:
5                  a.     The name and title of each participant, including all parties and party
6           representatives with full settlement authority, claims adjusters for insured
7           defendants, and the primary attorney(s) responsible for the litigation;
8                  b.     An e-mail address for each participant. This email address should be
9           the same address the participant has used to create his or her Zoom account; and
10                 c.     A telephone number where each participant may be reached so that
11          if technical difficulties arise, the Court will be in a position to proceed telephonically
12          instead of by video conference. (If counsel prefers to have all participants of their
13          party on a single conference call, counsel may provide a conference number and
14          appropriate call-in information, including an access code, where all counsel and
15          parties or party representatives for that side may be reached as an alternative to
16          providing individual telephone numbers for each participant.)
17          6.     All participants shall display the same level of professionalism during the
18    MSC and be prepared to devote their full attention to the MSC as if they were attending in
19    person. Because Zoom may quickly deplete the battery of a participant’s device, each
20    participant should ensure that their device is plugged in or that a charging cable is readily
21    available during the video conference. Participants should also participate in the conference
22
23
24    will manually place each participant in their respective Breakout Room. When the Court
25    does this, on the participants device, the participant will see a notification regarding joining
      the Breakout Room. The participant should select the option to join the room. If the Court
26    then wishes to close the Breakout Rooms and converse with all parties and counsel, the
27    participant should choose the option that will appear on his or her device to leave the
      Breakout Room—this will send the participant to the group room; it will not expel the
28    participant from the conference.
                                                     3
                                                                                 20-CV-1312-DMS(WVG)
     Case 3:20-cv-01312-DMS-WVG Document 17 Filed 02/23/21 PageID.149 Page 4 of 4



1     in a location that allows for privacy and which does not contain background noise such as
2     dogs barking, children, or other noise that will disrupt the conference.
3           7.     All dates, deadlines, procedures, and requirements set forth in the Court’s
4     Order Setting MSC (Doc. No. 16) remain in place, except as otherwise modified by this
5     Order.
6     Dated: February 23, 2021
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   4
                                                                                 20-CV-1312-DMS(WVG)
